Citation Nr: 1501085	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1972 to November 1976 and in the United States Navy from June 1977 to September 1977.  The Veteran died in September 1994.  The appellant is the Veteran's mother.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The February 2010 rating decision reopened the claim for service connection for the cause of the Veteran's death, which was previously denied in a January 1997 Board decision.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014). 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A January 1997 Board decision denied service connection for the cause of the Veteran's death.  The Board decision found that there was no evidence of a relationship between the conditions which resulted in the Veteran's death and his active service.  A claim to reopen service connection for the cause of the Veteran's death was received in July 2009.  An October 2009 VCAA notice advised the appellant of the evidence necessary to establish service connection for the cause of the Veteran's death.  The October 2009 notice letter did not satisfy the requirements of Kent.  It is therefore prejudicial to proceed on adjudicating the merits of the claim for whether new and material evidence has been received to reopen the previously denied claim for service connection for the cause of the Veteran's death.  A remand is necessary in order to provide the appellant with the appropriate VCAA notice consistent with Kent.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, information and evidence is necessary to substantiate the claim.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain on her behalf.  The letter should also request that the appellant provide any evidence in her possession that pertains to the claim.

The letter must inform the appellant of the basis of the prior denial of the claim for service connection for the cause of the Veteran's death in the January 1997 Board decision, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The letter should also notify the appellant of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Upon completion of the above action and affording the appellant an appropriate period to respond, adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




